The opinion of the Court was delivered by
Bermudez, C. J.
It is urged that, as the judgment appealed from is merely interlocutory and works no irreparable injury, the appeal -must be dismissed.
The suit has for its object the removal of an administrator, at the instance of creditors, and the appointment of a successor to him when ■displaced.
The petition avers that there are certain funds in the sheriff’s hands which should not be paid over to the administrator, for reasons stated.
*357On affidavit and bond, tlie court allowed ail injunction to prevent tbe sheriff from paying those funds over to the succession representative, whose removal is sought.
A rule was taken to dissolve this injunction on tlie face of the papers, no sufficient cause having been shown to justify the issuing of it.
This rule, after hearing, was dismissed, and the judgment thus rendered is brought up for review.
This judgment is purely interlocutory and not such as can cause any irreparable injury.
It can be revised on appeal from the main judgment, should one he rendered against the defendant.
It merely retains in the hands of tlie executive officer of the court the proceeds of sales made by him and, for tlie payment of which to who may be entitled to receive them, he and his sureties are liable.
The rule is in the nature of an exception of no cause of action.
It has been held that a judgment dismissing a rule to dissolve an injunction on the face of the papers, or exceptions having the same purport, are interlocutory orders which can cause no irremediable wrong and which are not appealable anterior to a judgment on the merits. 7 Ann. 206; 14 Ann. 388; 3 R. 437.
Appeal dismissed.
Poclié, J., takes no part in this case.